DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-15 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is/are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 14, the preamble recites a “computer program…”. In specification paragraph 173, the program appears to comprise software elements, None of the comprising elements of the claimed system appear to be physical components.
Therefore the “program” of claim 14 is computer software per se and is not a “process, machine, manufacture, or composition of matter” as defined in 35 U.S.C 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “…managing the adjustment of equipment in the cockpit of an aircraft…”. There is insufficient antecedent basis for this limitation in the claim 1. 
	Claim.1 discloses “…forwarding the avionics type data to a non-avionics type system;…”, There is insufficient antecedent basis for this limitation in the claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




	Claim.1 Marche discloses a method for managing the adjustment of equipment in the cockpit of an aircraft implement in a system (see at least abstract, for executing a single continuous altitude change by an aircraft to cruise altitude using an electronics flight bag via a flight management system) comprising an avionics type system (see at least fig.4-7 p43, the aircraft state information (e.g. navigation, avionics and engine information) and then generates specific aircraft control variables 435 to be used by, or be presented to the pilot at process 405 for his consideration) and a non-avionics type system (see at least fig.4-7, p23, modifying a Flight Management System (FMS) or with an Electronic Flight Bag (EFB) without modifying the FMS, p24), the method comprising the following steps: receiving avionics type data associated with a flying context of the aircraft (see at least fig.4-7, p32, processor 370 may communicate with, control and/or work in concert with other functional components such as a navigational system 355, a database 373, one or more avionic sensor/processors 360, one or atmospheric sensor processor 365, p28-31); forwarding the avionics type data to a non-avionics type system; determining, in the non-avionics system, one or more adjustment recommendations for one or more items of equipment in the cockpit based on the received avionics type data, on the flying context and/or on predetermined data (see at least fig.4-7, p32, processor 370 may communicate with, control and/or work in concert with other functional components such as a navigational system 355, a database 373, one or more avionic sensor/processors 360, one or atmospheric sensor processor 365, p28-31, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action); rendering one or more adjustment recommendations for one or more items of equipment in the cockpit, in a visual and/or audible and/or tactile and/or vibratory manner (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized 
	Claim.2 Marche discloses further comprising steps involving receiving a request with a view to obtaining one or more adjustment recommendations, and verifying predetermined conditions of said request, said predetermined conditions comprising or indicating ongoing or imminent avionics adjustment activity by the crew and/or the validation, by a sub-party, of the contained data within the context of pre- determined logic rules (see at least fig.3-7, p38, presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p28-32).
	Claim.3 Marche discloses further comprising a step involving selecting one or more recommendations from the determined adjustment recommendations, the selection criteria comprising degrees of reliability or confidence intervals associated with the various sources of the avionics and/or non-avionics data (see at least fig.3-7, p38, presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p28-32, the pilot to select between any climbing modes that may be proposed to the pilot).
	Claim.4 Marche discloses the predetermined data comprising avionics data relating to the operating aircraft and/or non-avionics data particularly comprising data relating to ground-based equipment, data provided by one or more users, logged recommendations or data relating to one or more predetermined flight procedures (see at least fig.3-7, p56, modifies them within predetermined ranges in order to compensate for any deviations away from assumptions that may have been used in developing the optimal AOA and T profiled, p28-32).
	Claim.5 Marche discloses the step involving determining an adjustment recommendation being performed in a non-avionics type system and/or in an avionics type system (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to 
	Claim.6 Marche discloses further comprising the step involving determining a flying context similar to the received flying context, the rendered and/or determined adjustment recommendations comprising the adjustment recommendations associated with the similar flying context (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p25, a cockpit display unit (CDU), p30, a graphical display of the continuous ascent profile, p38)t.
	Claim.7 Marche discloses wherein an adjustment recommendation assumes the form of the completion of an adjustment of equipment that is being edited requiring a single validation (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p25, a cockpit display unit (CDU), p30, a graphical display of the continuous ascent profile, p38, p45-47).
	Claim.8 Marche discloses wherein the rendering of an adjustment recommendation is performed by graphic display means on one or more existing screens in the cockpit and/or by projecting information into the cockpit (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p25, a cockpit display unit (CDU), p30, a graphical display of the continuous ascent profile, p30, p36).
	Claim.9	Marche discloses wherein one or more predetermined display screens are used (see at least fig.3-7, p26, display screen, p28-32).
	Claim.10 Marche discloses wherein a projector displays accessibility in- formation relating to one or more items of equipment associated with one or more adjustment recommendations (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous 
	Claim.11 Marche discloses wherein the step of rendering an adjustment recommendation is deferred over time (see at least fig.3-7, p38, a simplified flow chart 400 of an exemplary system 400 for presenting an optimized continuous climb to cruise recommendations to a pilot and closing the system loop by pilot action, p25, a cockpit display unit (CDU), p30, a graphical display of the continuous ascent profile, p38).
	Claim.12 Marche discloses wherein an avionics system is associated with a rate of physical failure that is less than, and a logic verification that is greater than, those of a non-avionics type system (see at least fig.2-5, p35, operable communication, p28-32, the ACM mode sets the new altitude and allows the aircraft to set the vertical speed to reach the new flight level).
	Claim.13 Marche discloses wherein an avionics system is associated with a comprehensiveness of tests and/or of verifications that is greater than those of a non-avionics type system (see at least fig.2-5, p35, operable communication, p28-32, the ACM mode sets the new altitude and allows the aircraft to set the vertical speed to reach the new flight level).
	Claim.14 Marche discloses a computer program product, said computer program comprising code instructions allowing the steps of the method according to Claim 1 to be performed, when said program is executed on a computer (see at least fig.4-7, p32-34, and execution of instructions).
	Claim.15 Marche discloses a system for implementing the method according to Claim 1, for assisting the piloting of an aircraft, said system comprising at least one avionics type system and at least one non-avionics type system (see at least fig.4-7, p23, modifying a Flight Management System (FMS) or with an Electronic Flight Bag (EFB) without modifying the FMS, p24, p43, the aircraft state information (e.g. navigation, avionics and engine information).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662